Citation Nr: 0200896	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  95-28 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. 3.105(a) (2001), was made in a January 21, 1983 
administrative decision, wherein the RO denied entitlement to 
nonservice-connected pension for residuals of a gunshot 
wound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 administrative decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO reviewed the January 21, 1983 
administrative decision for CUE and determined that no 
revisions based on CUE were warranted.

The November 1994 accredited representative's letter, which 
raised the present claim of CUE, further requested that VA 
consider a claim to reopen on the basis of new and material 
evidence.  Subsequent to the November 1994 letter, the 
veteran submitted additional statements and evidence, and 
testified at a personal hearing in July 1995.  As this issue 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran has failed to allege an error of fact or law in 
the January 21, 1983 administrative decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  



CONCLUSION OF LAW

A valid claim of CUE in the January 21, 1983 administrative 
decision has not been presented.  38 U.S.C.A. § 5109A (West 
1991 & Supp. 2001); 38 C.F.R. § 3.105(a) (2001); Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record at the time of the January 
21, 1983 administrative decision is set forth below.

Parkland Memorial Hospital records establish the veteran was 
initially treated in December 1979 for a gunshot wound to his 
chest.  Progress notes reflect a significant period of 
outpatient follow-up treatment in the facility's paraplegic 
clinic.

A Dallas Police Department incident report, dated in December 
1979, contains a narrative statement describing how the 
veteran received a gunshot wound to his upper left chest: He 
was at a private residence where he had a brief argument with 
the resident of the home, who ultimately slapped the veteran 
in the face and ordered him to leave the premises, which he 
did.  Later that evening, he returned to the residence, 
entering with a 38-revolver in his right hand, according to 
most witness accounts.  Seeing the veteran's firearm, the 
resident of the home quickly drew his firearm and discharged 
one round, which struck the veteran in the chest.  

The incident report further adds that, during follow-up 
investigation, one witness described a different version of 
events in which the resident of the home had his weapon drawn 
before the veteran entered the home and that the veteran's 
gun was holstered during the entire episode.   

On the same day the shooting incident occurred, the veteran 
signed a statement, witnessed by a police officer, in which 
he indicated he did not wish to participate in the 
prosecution of the offense which resulted in his injury.  In 
his own handwriting, he stated, "I feel I was in the wrong 
by going back into the man's place with my pistol."

The police department completed an investigative supplemental 
report in which the reporting officer stated the veteran was 
contacted five days after the incident to ascertain whether 
he wanted to press prosecutorial charges against the shooter.  
He reiterated that he felt he was in the wrong and would 
therefore not file any charges.  The case was then considered 
closed.

In a VA Form 21-4138, Statement in Support of Claim, received 
in October 1982, the veteran described an entirely different 
version of events leading up to his gunshot wound from those 
documented by police records nearly three years earlier.  He 
stated that after leaving work he stopped by an after-hours 
bar to have a beer.  An argument between other patrons 
erupted (no indication the veteran was a party to the 
argument), which led to an individual randomly shooting and 
injuring the veteran.  He noted, "he could have shot anyone, 
but it so happens that it was me." 

The VA Form 21-4138 further indicates the veteran did not 
press prosecutorial charges because he felt the shooter was 
not intending to shoot him.  He further explained that he was 
carrying a firearm because, "[t]here are a lot of mugings 
[sic] in that area, so I always carried some protection that 
time of night."  In a handwritten addition to the typed 
statement, he added that he was "in shock" for several 
weeks after his injury.  When police questioned him at the 
hospital about the shooting incident, he did not remember 
what was being asked or what transpired before the shooting, 
according to his statement.  

On January 21, 1983, the RO issued an administrative decision 
in which it was determined that the actions leading up to the 
gunshot wound were the result of the veteran's own willful 
misconduct.  
In its discussion, the RO explained that his returning to an 
argument with a gun exhibited wanton and reckless disregard 
of the probable consequences of his action.  The 
administrative decision included a "Facts" section, which 
noted the veteran's October 1982 statements surrounding the 
shooting incident.


Criteria

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2001).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  
In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); see 
Porter v. Brown, 5 Vet. App. 233 (1993).  As for VA medical 
records in particular, the constructive-notice-of-records 
rule established in Bell v. Derwinski, 2 Vet. App. 611 
(1992), is inapplicable to a claim of CUE in RO decisions 
rendered prior to Bell because Russell requires only that the 
"law that existed at the time" of the prior final 
adjudication be considered.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  For a claim of CUE to be reasonably raised, 
the claimant must provide some degree of specificity as to 
what the alleged error is, and, unless it is the kind of 
error that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996), citing to Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  Where a claimant fails to reasonably raise a 
CUE claim as set forth above, there is no requirement to 
address the merits of the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  


Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

While the VCAA is potentially applicable to all pending 
claims, as held in Holliday v. Principi, 14 Vet. App. 280 
(2001), this is a situation where the VCAA can have no 
application, as a matter of law.  CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc). 

Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay, 
supra;Dobbin v. Principi, No. 99-1461 (U.S. Vet. App. Dec. 
11, 2001).

The Board nevertheless notes that VA has sufficiently 
developed the claim.  VA has obtained all relevant and 
adequately identified evidence.  The RO has provided the 
veteran with notice of the laws and regulations pertaining to 
CUE, and he has also been notified of his procedural and 
appellate rights.  The Board notes that during the appeal 
process, he has exercised many of these rights.  

The veteran has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This is evidenced by 
both his multiple submissions of statements in support of the 
claim, both directly and via his congressional and/or 
accredited representatives and his representatives' 
submissions of informal hearing presentations.  He also 
presented information and arguments at a July 1995 hearing at 
the RO before a hearing officer.   

In addition, VA has no further duty to notify the veteran of 
the evidence required to substantiate his appeal or to assist 
him in developing evidence, in that no reasonable possibility 
exists that such assistance would aid him in substantiating 
his claim because the resolution of the appeal must be based 
on the evidence of record and the law in effect at the time 
of the previous decisions.  
In other words, a remand would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
See 38 U.S.C.A. §7261(b); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Lastly, because the veteran has failed to raise, i.e., plead, 
a valid claim of CUE, there is no reasonable possibility that 
further development of the claim would aid in substantiating 
it.


Analysis

The veteran did not file an appeal within one year of the 
notification of the January 21, 1983 administrative decision 
at issue.  Therefore, the decision became final and will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).

Finality, however, may be vitiated in cases of grave 
procedural error.  Simmons v. West, 1 Vet. App. 84, 90 
(2000); Hayre v. West, 188 F.3d 1327, 1334 (Fed. Cir. 1999) 
(where there is a breach of the duty to assist in which VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995).  In this case, the 
veteran has not alleged the existence of grave procedural 
error, including any error regarding the duty to assist.  

Although the decision at issue became final, the Board has 
concluded that the veteran has not reasonably raised a claim 
of CUE pursuant to the stringent pleading requirements of 
Fugo, supra.

The underlying issue is the RO's administrative decision that 
determined the veteran's actions in connection with his 
gunshot wound amounted to willful misconduct because he 
showed a wanton and reckless disregard of the probable 
consequences of his actions.  See VA REGULATIONS 
§ 1001(N)(1), Compensation and Pension, Transmittal Sheet 
571.

The only allegation of CUE with respect to this issue is 
essentially that the RO improperly weighed or evaluated the 
evidence, and this cannot constitute CUE.  Fugo, supra.  

The November 1994 letter that raised the CUE claim discredits 
the account of the incident given by several witnesses and 
argues that reasonable doubt should have been resolved in the 
veteran's favor because there was evidence he was actually 
the victim of an intentional assault.  This argument is the 
first of several repeated attempts to reweigh or reevaluate 
the evidence.    

The veteran argued at the July 1995 hearing that his actions 
did not establish reckless disregard.  He provided an 
explanation (no different from his October 1982 statement) of 
why he was at the location in question carrying a firearm.  
Transcript, p. 9.  This contention equates to an implicit 
argument that the RO should have found his version of events 
more credible than other versions and further implies the 
police records relied upon by the RO should have been given 
less comparable weight because they are inaccurate.

A September 2001 VA Form 646, Statement of Accredited 
Representative in Appealed Case, similarly argues that the 
veteran's actions did not rise to the level of willful 
misconduct.  It is argued that carrying a weapon would not 
cause a person to expect he would be shot.  It is further 
argued in the VA Form 646 that without intentional threat 
with the weapon, the veteran did not consciously act in a way 
that would cause the shooting.  These contentions basically 
reduce the significance the RO placed on the fact that he 
returned to the scene of a heated argument with a firearm.  

In sum, these assertions reflect nothing more than a 
disagreement with how the evidence was properly weighed or 
evaluated.  Fugo, supra.  The veteran has not raised an 
argument that the correct facts, as they were known at the 
time, were not fully adjudicated.  Russell, 3 Vet. App. at 
313-14.

Because the veteran has failed to reasonably raise, i.e., 
plead, a valid CUE claim with respect to the January 21, 1983 
administrative decision, there is no need to address the 
issue of CUE with respect to the merits of this decision.  
Fugo, 6 Vet. App. at 45.  Accordingly, the claim is denied 
because of the absence of legal merit or lack of entitlement 
under the law.  See Luallen, 8 Vet. App. at 95; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).   

Although the Board considered and denied the veteran's claim 
on grounds different from that of the RO, which apparently 
denied the claim on the merits, he has not been prejudiced by 
the decision.  In deciding the issue of CUE on the merits, 
the RO accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

As the January 21, 1983 administrative decision did not 
involve CUE, the appeal is denied. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

